Citation Nr: 1820730	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  13-13 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to May 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In September 2014, the Veteran and his spouse testified before the undersigned at a Board hearing in Portland, Oregon.  A transcript of that hearing has been associated with the virtual file and reviewed. 

This case was previously before the Board in March 2015 and July 2017, on which occasions it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDING OF FACT

The weight of the competent and probative evidence is against finding that the Veteran's peripheral vascular disease had its onset during or is otherwise related to his period of active service, to include as secondary to service-connected epilepsy.  


CONCLUSION OF LAW

The criteria for service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins, have not been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record, with respect to his claim.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

I.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As a general matter, establishing service connection requires competent evidence of (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Veteran is competent to report symptoms and experiences observable by his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

In relevant part, 38 U.S.C. § 1154(a) (2012) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).  

After review of the record, the Board finds that the criteria for service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins, have not been met.

The record demonstrates competent evidence of a diagnosis of peripheral vascular disease (peripheral arterial disease; arterial insufficiency; arteriosclerotic vascular disease; aortoiliac disease).  06/09/2016, C&P Exam.  Thus, the Board finds that a current disability exists.  

The Veteran claims that his vascular disease is related to a personal assault that occurred in service.  The evidence corroborates that he was the victim of an assault while in service.  03/19/2015, STR-Medical.  

The Veteran's May 1977 separation physical does not indicate any problems of the veins or lower extremities.  03/19/2015, STR-Medical.  A June 2005 treatment note reflects the Veteran's report that symptoms of swelling and cramping of the lower calf began one to two years prior.  The note also indicated the Veteran's history of a long-term smoker, smoking three-quarters of a pack per day.  07/01/2009, Medical-Non-Government.  

In June 2016, a VA examiner opined that the Veteran's vascular disease is less likely than not incurred in or related to his period of active service, including the April 1977 assault.  In support of that opinion, the examiner explained that the Veteran has peripheral arterial disease, which is the result of chronic, progressive, occlusive changes in the arteries.  The examiner stated that the Veteran's conception that the assault, or any other in-service injury or event, caused his arteries and veins to collapse is not medically plausible, and that this opinion is not changed due to the Veteran's perception that he felt that his surgeon agreed.  The examiner found that blunt force trauma sufficient to cause arterial injury would have required immediate hospitalization and emergent surgical repair, and that there is no evidence of such treatment.  Finally, the examiner noted that the Veteran is a long-term smoker, which is a well-established cause of aortoiliac disease.  06/09/2016, C&P Exam.  The Board finds the VA examiner's opinion to be competent, credible, and highly probative and deserving of weight, as it is supported by an in-person examination, review of the relevant medical records, medical expertise, and a sufficient explanation/rationale.  

The Veteran asserts that the surgeon who performed a 2005 aortobifemoral bypass graft to treat vascular disease advised that "collapsed veins" was a result of blunt force trauma.  05/21/2009, VA 21-4138; 08/08/2012, VA Examination.  In this regard, the Board notes that hearsay medical evidence, as transmitted by layperson, is considered, but the Board finds it to be of limited probative value. Indeed, the connection between what a physician said and a layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence. Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

Thus, the only competent medical opinion of record is the June 2016 VA examiner's opinion, which is supported by review of the relevant medical records and a sufficient explanation.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that vascular disease was incurred in or is otherwise related to the Veteran's period of active service, to include the April 1977 assault.  See 38 C.F.R. § 3.303.  

The Veteran also claims that his vascular disease is caused by or related to medication taken for his service-connected seizure disorder.  In support, the Veteran asserts that the surgeon who performed the 2005 artery procedure advised that his collapsed veins may possibly be due to anti-seizure medication.  Again, the Veteran's reports of what a medical professional told him do not constitute medical evidence.  Moreover, in August 2012, a VA examiner opined that it is implausible and much less than likely that any vascular disease would be due to the Veteran's anti-seizure medications.  08/08/2012, VA Examination.  In September 2014, a clinician stated that he is unable to comment as to whether vascular disease is due to seizure medication because he does not have information to link vascular disease directly to the Veteran's seizures or seizure medications.  12/01/2014, CAPRI.  

In August 2017, a VA neurologist opined that it is less likely than not that the Veteran's vascular disease has been aggravated by his anti-seizure medication.  The examiner explained that none of the medications used to treat the Veteran's seizure disorder over the past several years are known to cause peripheral vascular disease.  The examiner acknowledged that although Depakote ER may be associated with weight gain and hyperglycemia, there is no evidence that the Veteran has developed diabetes as a complication of the medication which could then accelerate peripheral artery disease (PAD).  The examiner concluded that the Veteran's vascular disease is more likely than not due to his long smoking history and hyperlipidemia.  08/01/2017, C&P Exam.  

The Board finds the August 2012 and August 2017 VA examiners' opinions to be competent, credible, and highly probative and deserving of weight, as they are supported by review of the relevant medical records, medical expertise, and sufficient explanations/rationales.  As previously noted, although the Veteran is competent to repeat what he was told by a physician, the Board assigns such statements less probative weight than the August 2012 and August 2017 VA examiners' opinions, which are supported by review of the relevant medical records and the requisite medical training and experience to render such opinions.  Accordingly, the Board finds that the weight of the competent and probative evidence is against finding that the Veteran's vascular disease was caused, or has been aggravated, by his service-connected seizure disorder or anti-seizure medication.  See 38 C.F.R. § 3.310.

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for peripheral vascular disease, to include aortoiliac disease and collapsed veins, is denied.  




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


